Citation Nr: 0738792	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  98-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's back disability is related to active service.


CONCLUSION OF LAW

Back disability was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131.  In 
order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110, 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The requisite link between a 
current disability and military service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that links a current disability to symptoms that 
began in service and continues to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

In claims for benefits, VA shall consider all lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (stating that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran claims that his back disability was caused by a 
fall in service.  The claim's file also notes that, following 
his military service, the veteran was in a motor vehicle and 
work accident.  A June 1998 VA examination noted that the 
veteran's back disability was due to trauma but did not 
specify whether the in-service fall was the cause of the 
accident.  A September 1999 VA examiner noted that the back 
disability was possibly due to the in-service fall.  In 
January 2007, the veteran underwent an additional VA 
examination, where the examiner stated that the back 
disability was at least as likely as not related to military 
service.     

In Hanson v. Derwinski, 1 Vet. App. 512 (1991), the Court 
held that a veteran is entitled to service connection where a 
supportable medical opinion of an etiological relationship 
that is unrefuted by other medical opinion is of record.  
Therefore, the Board finds the requirements for service 
connection for back disability have been met.  38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. at 54. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting the 
full benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  






ORDER

Service connection for a back disability is granted.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


